'   ...                                                                                                            .•
                                                                                                                                                                                                                                                                      ';



            JJ.S. Departmenfor Justice o
            lJnited<States Marshals Service                                         ~
                                                                                                                                                          PROCESS RECEU~T AND RE'J'U'.ij,N:
            >     ·,.        '   •      •          '·'..          .       .                                                                               See "/t1stn'tctinns Rill.Servicgitf Ptfflcd.~s bv 0.S..;Har:~hal"
                                                                                                                   0.,                                     . •          ·' .·. . . . ..        . tt... ..      .. . •       ,.. ... ..       .           . . ·... ... . . . .

                PLAINTIFF                                                                                                                                                                                       COURT CASE NUMBER·
                 USA ..                                                                                                                                                                                        5:19~MJ,.J074

                DEFENDANT                                                                                                                                                                                     ·TYPEOF PROCESS
                ·JENNIFER R. WILSON                                                                                                                                                                           ORDER.TO SHOW CAUSE
                                                  NAME OF IN?IVIDUAL, cpMPANY. C. 0.RPO. RA Tl.ON.. ET.C. T.0 SERVE OR DESCRIPTION OF PROPERTY TO SEIZE. OR CONDEMN
                  SERVE                           JENNIFE~ R. WU,,SON           .           ·                                                                                                                               .            .                   .                . ..        .    .
                     AT {                         ADDRESS (Stri!etor IWD. Apartme111No., Cit)» Start: 1111d Zl/'.C11il.•J                                                                                        .              .                                         .      .

                                               · 380 COMMUNITY R()AD, LILLINGTON, NC 21546
                                                                                                                                                                                                         Number of process to· be
                                                                                                                                                                                                        .served witl1 t11is· f orni 285 .

                                                                                                                                                                                                         Numb~r or p.1rtics              to bi:
                                                                                                                                                                                                        .scrv~d      In !his ens~

                                                                                                                                                                                                         Check for scrv ic~
                                        L                                                                                . U.S. Marshals Service, EDNC                                            '      on ~.S.,\.                                                   '                            .'
                •uvwoo .. ;.••••-•H•••:•4••.#••;••••;•••••:... :....,   .......... ,.~u•••"•••H••••••••••••:o•••."••••<>•"'.            • .,,;   •••>•H••>•<O>O•"••••••••h••••••••"f<••u••• •••• ••••••• .. ••n••,.•••.o••.o•••Oo••••••••••••••.•••••• •••••••••••••••••••••.••u",'';"••••;•t••••


                  SPECIAL INSTitiJCTl@NS OR-0'!1 IHIUNFORMATION THAT WILi. ASSIST IN EXPEDITING SERVICE (flrd11dti Btl\-i11<»<S nmf ..lltmmtf! Arltli'f!.<Sts.
                  Af/Telt'Pi1.011~ N11miii!rs,.ai11l Es1lmnte1l Tiuil!s Amil11blefor'Sifrlce): c: · ... . · .· ·            ·             .
                                  . i.                 .         .
          filld                                                                                                                                                                                                                                                                                ro14

                  ' [)EFEND~Nrs COURT DATE.IS 3/20/;!.019, AT S:OOAM ATTl-IEU.S. 01s1'.R.1CT COURT .. 301 :GRgEN STREET,
                            FAYETTEVILLE, NC.                                                      '                      :'.                                                                                           .                                .
                                                  .·                                      ~~~·...~




                                                                                                                                 'of:                      fgJ Pl.AINTIFF·                                      ..
                                                                                                                                                           0.DEl'fiNDANT                              919.645-1739                                                    2120/'19

                                                                                                                                ARSHAL ONLY- DO NOT WRITE BELOW THIS µINE
                I w:knowkdgc rcccip1 for .tlu.f total                             Tomi Process• [)istdct of                            District to
                numbcrofproccS:i indicated.                                                                 Origin                     Sc"'~
                f!$ig11 011(J.~for l1SM1.~S. ifmnN
                1/iui1 (J)I~ USM1SS· is suh111i11L'.cll                                   /                    I
                                                                                                             No.__
                                                                                                                    b-(J                 O
                                                                                                                                       No._.__
                                                                                                                                                 5{_t/'i
                 I h~r.:by.c                Wanil return that I  lmvc pc1sormlly scrvi:d.. Q ·lmvc li:gal i:vidcncc or ~crl~o have ci<ecu(cd as .sh.o\\•ii iil "l~cm\lrl:s':. the. pro~.:ss dcscrib~d
                                                                         o_.
                 unt                          , compuny, curporutmn, etc., ul the .address shownal1uvc un the on .the m;ijvidual , company. corporal!On, clc. sho\\11 al t111,:addrcss.n1scrtcd below.
                        '                                                                                                                                                                                                                            .
                            . I hereby ccnil)• and rcltlm that I nm .un:ibh: 10 locale the individuai. comp:1ny, corpomlion, c.lc, nnmc~ nbovc (Se<' ri:murk~ below)
                Name ·and.title ofii1dividitaLscm:tl (if 1101 .shuw11 crhuw)                                                                                                                                         O       A person of suitable age ilnd iliscrcrion
                                                                                                                                                                                                                             then rcsidii1g in Jcf~ndun1's:usual pfoc~
                                                                                                                                                                                                                             ofabodc                                                 ..
                Address {co111plc1i! cm(i•differmt llia11 sllmi·11 abt>r<:J.




             ·service Fe.i                    Tutu! Milcugc Ch.1rgc~ . For\..:i.1rding. l'cc                                    Tutal Clinrgcs                     Advanc~          Dcp,osils


                                                                 ....o· W\~..
                                         I A .,incllidi11g.e1itlcm·orsJ
                                     t>
                                     _ · \,(.'·
                                     ~




                                                                                                                                                                                                                                          PRIOR EDl.fiONS MAY Bl~lisr:h

                                                       '.l. NOTiCE.OF Sfi!WICH
                                                       ·kBll.LING.~TAJ'l!Ml!NT~;
                                                                                                         ' .         .                      '
                                                                                                       To bcrcturncJ.. tu the US: Marnlml with payment.
                                                                                                                                                                                                                                                 FILED                                                     \
                                                       ., if any amount is ow~d.                   Picas( rcmil ,promptly payuhlc tu U.S. Marshal.                                                                                                               ·.                       Form USM-:?85
                                                       5. 1\Cl-'.NO\VU:DGMENT OF RECEIPT                                           .               .         .                  .
                                                                                                                                                                                                                                         MAR ~ 1·2019                                         Re,i. 111u   Q
                                                   Case 5:19-mj-01074-KS Document 5 Filed 03/11/19 PETER
                                                                                                     Page
                                                                                                    US
                                                                                                         A. MOORE, JR., CLERK
                                                                                                       DIST~ 1 of 1
                                                                                                               COURT,EDNC    .
                                                                                                                                                                                                                            BY                   ,           ~...:.;DEP Ct.:~
